— In an action to recover damages for personal injuries, alleged to have been caused when plaintiff was struck by a golf club, swung by an employee of the defendant, judgment in favor of plaintiff for $7,000 was entered after trial before an Official Referee. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within twenty days after the entry of the order herein, plaintiff stipulate that the recovery in his favor be reduced to $3,500, in which event, the judgment as so modified, is unanimously affirmed, without costs. In our opinion the amount of the recovery is excessive and against the weight of the credible evidence. Present — Nolan, P. J., Wenzel, MacCrate, Beldock and Murphy, JJ.